DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #17/235,617 filed on 20 April 2021 and response filed on 04 May 2022.

Election/Restrictions
Applicant’s election without traverse of Claims 1-7 in the reply filed on 04 May 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a sight assembly for a firearm, the firearm is not actually positively recited in the claim.  The structural limitations of claim 1 pertain to the sight assembly.  Then claim 5 recites “…a lever on the firearm, the lever movable…”; bringing into the claim limitations to the firearm.  The firearm was not positively recited structure in claim 1 so it is unclear if the firearm needs to be positively recited structure in claim 1 or if claim 5 is directed to the sight and how the sight is configured to work with a firearm.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2020/0025518 to Nackel et al (Nackel).
Regarding Claim 1, Nackel discloses a sight assembly comprising:
an optical sight configured for mounting to a firearm, including a sight body (fig.1a), retaining a lens (114) and configured to provide a point-of-aim indicator on the lens (figs. 2a-11c); and
a light source on the sight body, the light source configured to display an indicator to communicate a firearm status to a user (at least paragraph 51).
Regarding Claim 2, Nackel discloses the assembly of claim 1, wherein the optical sight is configured as a reflex sight (at least paragraph 2).
Regarding Claim 7, Nackel discloses the assembly of claim 1, wherein the light source provides light of a first color to indicate a first firearm status and provides a light of a second color to indicate a second firearm status (at least paragraphs 51, 59).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nackel in view of US Patent Application Publication 2008/0039962 to McRae.
Regarding Claim 3, Nackel discloses the assembly of claim 2, wherein the light source is positioned to illuminate the indicator on the lens and a firearm status (at least paragraph 51).  Nackel fails to specifically disclose the status is one of: (i) a loaded chamber status (ii) a quantity of ammunition in a magazine, and (iii) a position of a mechanical safety of the firearm.  Nackel discloses in paragraph 51 “ammunition status”, “device status”, “weapon status”.  It would have been obvious to one having ordinary skill that “ammunition status” could correspond to a quantity of ammunition in a magazine and “device or weapon status” could correspond to a chamber status or a safety status; as is known in the art to display weapon information in an optical sight display.
In addition:
McRae teaches a firearm optic displaying a point-of-aim indicator as well as information to a user (fig.11) including a loaded chamber indicator (paragraphs 80, 108), a safety status (paragraph 108), and a round count indicator (paragraph 113).  It would have been obvious to one having ordinary skill to incorporate the teaching of McRae into Nackel to disclose the above firearm status to a user in order to provide useful and real-time data to a user.
Regarding Claim 4, the combination of Nackel and McRae disclose the assembly of claim 3, wherein the indicator comprises one or more of a color (McRae paragraph 108), a number and symbol (McRae fig.11).

IN ADDITION

Claim(s) 1, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 20080039962 to McRae.
Regarding Claim 1, McRae discloses a sight assembly comprising:
an optical sight configured for mounting to a firearm, including a sight body (fig.10), retaining a lens (11) and configured to provide a point-of-aim indicator on the lens (fig.11); and
a light source on the sight body, the light source configured to display an indicator to communicate a firearm status to a user (fig.11).
Regarding Claim 7, McRae discloses the assembly of claim 1, wherein the light source provides light of a first color to indicate a first firearm status and provides a light of a second color to indicate a second firearm status (at least paragraph 108).

Claim 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over McRae in view of US Patent Application Publication 2020/0025518 to Nackel et al (Nackel).
Regarding Claim 2, McRae discloses the assembly of claim 1, but fails to specifically disclose the optical sight is configured as a reflex sight.  McRae shows a riflescope in the figures.  At least paragraph 110 discloses the system of McRae is an additional assembly added to an existing optic.
Nackel teaches a reflex sight with firearm status indicators illuminated within the view of the reflex sight (at least paragraph 51).  Nackel further teaches the display may be utilized in a magnifying rifle scope as well (paragraph 51).  This disclosure teaches that the display systems may be used in a variety of optical systems, both reflex sights as well as rifle scopes.
It would therefore have been obvious to one having ordinary skill, to recognize that the firearm status display system of McRae may be used in a reflex sight as taught by Nackel.
Regarding Claim 3, the combination of McRae and Nackel disclose the assembly of claim 2, wherein the light source is positioned to illuminate the indicator on the lens (McRae fig.11) and a firearm status comprises one or more of: (i) a loaded chamber status (ii) a quantity of ammunition in a magazine, and (iii) a position of a mechanical safety of the firearm (McRae, at least paragraphs 80, 113, 108).
Regarding Claim 4, the combination of McRae and Nackel disclose the assembly of claim 3, wherein the indicator comprises one or more of a color (McRae paragraph 108), a number and symbol (McRae fig.11).

Allowable Subject Matter
Claims 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998. The examiner can normally be reached M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN COOPER/Primary Examiner, Art Unit 3641